Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 02/16/21.
Claims 1-20 are under examination.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
5.	   The information disclosure statement (IDS) submitted on 02/16/21 & 06/02/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.	The drawings filed on 02/16/21 are accepted by the examiner.


Specification
7.	The abstract of the disclosure is objected to because it is longer than the maximum of 150 words. Correction is required.  See MPEP § 608.01(b).


Claim Objections 
8.	Claims 16 & 19-20 are objected to because of the following informalities:   
9.	Claim 19, in part, recites, “a UE” in line 1 in the preamble. For clarity, it is suggested to fully describe an acronym when reciting for the first time in the claim.
10.	Claim 20 is also objected for the same reason as set forth above for claim 19.
11.	Claim 16 is objected to because it is missing a period [.] at the end of the sentence.
	Appropriate correction is required.


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


13.	Claims 1-9, 16-17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP et al. (hereinafter referred as 3GPP) NPL Document, “Non-access-stratum (NAS) protocol for 5G system (5GS), 20 December 2019” (as disclosed in the IDS), in view of Iskren et al. (hereinafter referred as Iskren) International Publication No. WO 2017/170123 A1.
Regarding claims 1 & 19: 3GPP discloses a UE (See Page 94 ; a user equipment (UE)) using control plane cellular internet of things (CIoT) 5G system (5GS) optimization and being in a restricted service area (See Page 94; when providing NAS messages to the lower layers for transmission, the UE NAS using 5GS services with control plane CIoT 5GS optimization can prioritize sending NAS signaling messages over the UL NAS TRANSPORT messages carrying control plane user data), the UE comprising: 
identify one or more of a mode of the UE, a type of data required, and a service requested (See Pages 0094 & 118-120; the UE receives a service area list IE with a non-allowed area and the UE is in 5GMM-IDLE mode over 3GPP access), and 
set a UE behavior for initiating a non-access stratum (NAS) procedure based on the one or more of the mode of the UE, the type of data required, and the service requested (See Pages 118-120; the UE i) shall not perform a registration procedure for mobility and periodic registration update with uplink data status IE except for emergency services, high priority access, and ii) shall not initiate a service request procedure except for emergency services, high priority access, responding to paging or notification or indicating a change of 3GPP PS data off UE status. the UE NAS using 5GS services with control plane CIoT 5GS optimization can prioritize sending NAS signaling messages over the UL NAS TRANSPORT messages carrying control plane user data). 
3GPP does not explicitly disclose a UE comprises a transceiver; and at least one processor coupled with the transceiver.
However, Iskren from the same field of endeavor discloses a UE (See FIG. 11 & 0082; a mobile device 3) comprises a transceiver (See FIG. 11 & 0082; a mobile device 3 includes a transceiver circuit 31); and at least one processor (See FIG. 11 & 0082; a mobile device 3 includes a controller 37) coupled with the transceiver (See FIG. 11). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a UE comprises a transceiver; and at least one processor coupled with the transceiver as taught by Iskren in the system of 3GPP to enables support for transfer of user plane data without the need for using the Service Request procedure to establish Access Stratum (AS) context in the serving eNodeB and UE (See Para. 0027; lines 1-2).
Regarding claim 2: The combination of 3GPP and Iskren disclose a method of a user equipment.
Furthermore, 3GPP discloses a method of a user equipment, wherein the setting of the UE behavior comprises: in case that the UE is in 5GMM-IDLE mode with suspend indication over 3GPP access, the UE shall not request lower layers to resume a suspended connection, except for performing one or more predefined types of operation (corresponding to emergency services) (See Pages 118-1120).
Regarding claim 3: The combination of 3GPP and Iskren disclose a method of a user equipment.
Furthermore, 3GPP discloses a method of a user equipment, wherein the one or more predefined types of operation comprises transmitting an UL NAS TRANSPORT message comprising one or more predefined types of data (See Pages 118-1120). 
Regarding claim 4: The combination of 3GPP and Iskren disclose a method of a user equipment.
Furthermore, 3GPP discloses a method of a user equipment, wherein the one or more predefined types of operation comprise one or more of: transmitting short message service (SMS); and transmitting a location service message (See Pages 94 & 118-120).
Regarding claim 5: The combination of 3GPP and Iskren disclose a method of a user equipment.
Furthermore, 3GPP discloses a method of a user equipment, wherein the one or more predefined types of operation comprise one or more of: responding to notification received over non-3GPP access; transmitting a steering of roaming (SOR) transport container; transmitting a UE policy container; and transmitting a UE parameters update transport container (See Pages 118-1120).
Regarding claim 6: The combination of 3GPP and Iskren disclose a method of a user equipment.
Furthermore, 3GPP discloses a method of a user equipment, wherein the setting of the UE behavior comprises: in case that the UE is in 5GMM-CONNECTED mode or 5GMM-CONNECTED mode with radio resource control (RRC) inactive indication over 3GPP access, the UE shall not perform a NAS transport procedure, except for the sending of a UL NAS TRANSPORT message comprising one or more predefined types of data (See Pages 118-1120).
Regarding claim 7: The combination of 3GPP and Iskren disclose a method of a user equipment.
Furthermore, 3GPP discloses a method of a user equipment, wherein the data comprises one or more of: a short message service (SMS); an LTE positioning protocol (LPP) message; a location services message; an SOR transport container; a UE policy container; a UE parameters update transport container; or a CIoT user data container (See Pages 118-1120).
Regarding claim 8: The combination of 3GPP and Iskren disclose a method of a user equipment.
Furthermore, 3GPP discloses a method of a user equipment, wherein the setting of the UE behavior comprises: if the UE is in 5GMM CONNECTED mode with RRC inactive indication over 3GPP access, the UE shall not request lower layers to resume a suspended connection, except for performing one or more predefined types of operation (See Pages 118-1120).
Regarding claim 9: The combination of 3GPP and Iskren disclose a method of a user equipment.
Furthermore, 3GPP discloses a method of a user equipment, wherein the one or more predefined types of operation comprise one or more of: emergency services; high priority access; or responding to paging or responding to notification received over non-3GPP access (See Pages 18).
Regarding claim 16: The combination of 3GPP and Iskren disclose a method of a user equipment.
Furthermore, 3GPP discloses a method of a user equipment, wherein the setting of the UE behavior comprises: in case that the UE is in 5GMM-IDLE mode, the UE is not allowed to initiate a service request procedure, except if the UE needs to establish a PDU session for exception data reporting, or to request user-plane resource establishment, transmitting data for exception data reporting, or transmitting exception data reporting using the Control Plane Service Request message (See pages 118-120).
Regarding claim 17: The combination of 3GPP and Iskren disclose a method of a user equipment.
Furthermore, 3GPP discloses a method of a user equipment, wherein the setting of the UE behavior comprises: in case that the UE is in 5GMM-CONNECTED mode, the UE is not allowed to initiate a service request procedure, except if the UE needs to request user-plane resource establishment, transmitting data for exception data reporting (See pages 118-120).
Regarding claim 20: 3GPP discloses a network comprising a UE (See Page 94 ; a user equipment (UE)), wherein the UE is using control plane cellular internet of things (CIoT) 5G system (5GS) optimization and is in a restricted service area (See Page 94; when providing NAS messages to the lower layers for transmission, the UE NAS using 5GS services with control plane CIoT 5GS optimization can prioritize sending NAS signaling messages over the UL NAS TRANSPORT messages carrying control plane user data), the network comprising: 
identify one or more of a mode of the UE, a type of data required (See Pages 0094 & 118-120; the UE receives a service area list IE with a non-allowed area and the UE is in 5GMM-IDLE mode over 3GPP access), and 
a service requested, and set a UE behavior for initiating a non-access stratum (NAS) procedure based on the one or more of the mode of the UE, the type of data required, and the service requested (See Pages 118-120; the UE i) shall not perform a registration procedure for mobility and periodic registration update with uplink data status IE except for emergency services, high priority access, and ii) shall not initiate a service request procedure except for emergency services, high priority access, responding to paging or notification or indicating a change of 3GPP PS data off UE status. the UE NAS using 5GS services with control plane CIoT 5GS optimization can prioritize sending NAS signaling messages over the UL NAS TRANSPORT messages carrying control plane user data). 
3GPP does not explicitly disclose a UE comprises a transceiver; and at least one processor coupled with the transceiver.
However, Iskren from the same field of endeavor discloses a UE (See FIG. 11 & 0082; a mobile device 3) comprises a transceiver (See FIG. 11 & 0082; a mobile device 3 includes a transceiver circuit 31); and at least one processor (See FIG. 11 & 0082; a mobile device 3 includes a controller 37) coupled with the transceiver (See FIG. 11). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a UE comprises a transceiver; and at least one processor coupled with the transceiver as taught by Iskren in the system of 3GPP to enables support for transfer of user plane data without the need for using the Service Request procedure to establish Access Stratum (AS) context in the serving eNodeB and UE (See Para. 0027; lines 1-2).

Allowable Subject Matter
14.	Claims 10-15 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A.	Dhanapal et al. 2021/0337621 A1 (Title: Intelligent 5G NR RRC state transition) (See Abstract, Para. 0002 & 0032-0035).
	B.	Tiwari et al. 2020/0396788 A1 (Title: method and apparatus for handling of closed access group related procedure) (See abstract, Para. 0044 & 0046-0054).
	C.	Shaheen et al. 2019/0394668 A1 (Title: Method and apparatus for indicating restricted resources of wireless terminal) (See Abstract, Para. 0076, 0080 & 0083).

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469